Citation Nr: 1828027	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-28 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for undifferentiated carcinoma of the parotid gland, claimed as cancer of the lymph nodes.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to an initial compensable disability rating for hearing loss. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A hearing before the undersigned Veterans Law Judge via videoconference was held in September 2017.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for heart disease and tinnitus and entitlement to an initial compensable disability rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune, and is presumed to have been exposed to contaminated drinking water.

2.  The Veteran's currently diagnosed undifferentiated carcinoma of the parotid gland, claimed as cancer of the lymph nodes, did not originate in service or manifest until years thereafter, and is not otherwise related to service, to include exposure to contaminated water therein.


CONCLUSION OF LAW

The criteria for service connection for an undifferentiated carcinoma of the parotid gland, claimed as cancer of the lymph nodes as a result of exposure to contaminated water at Camp Lejeune have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307(a)(7), 3.309(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Although there are records from the Vetearn's post-active duty reserve service, the Veteran's service treatment records (STRs) from February 1966 to February 1968 are unavailable.  The National Personnel Records Center (NPRC) has indicated that the Veteran's military service records were unavailable at the NPRC.  Here, the VA has a heightened obligation to assist the appellant in the development of this case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Board finds that, based on the RO's efforts and the responses from the service department, further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2017.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II. The Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including cancer, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Effective March 14, 2017, a Veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987 shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307(a)(7) (2017).  If a Veteran served on Camp Lejeune during the time frame specified, certain diseases including kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(f) (2017).  The diseases listed in §3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(7)(ii).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

First, a diagnosis of undifferentiated carcinoma of the parotid gland was made in 2009 private medical records.  Second, the Veteran's DD-214 notes that the Vetearn spent 4 weeks in Campe Lejeune, North Carolina, which is during the relevant time period.  This cancer, however, is not one of the diseases listed for presumptive service connection.  Accordingly, presumptive service conneciotn is not warranted.  Nonetheless, the absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to contaminated water at Camp Lejeune.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Therefore, the remaining issues are whether this carcinoma had onset during service, within one year of service discharge, or is otherwise related to contamined water during service..

Undifferentiated carcinoma of the parotid gland was diagnosed in 2009.  Accordingly, it did not have onset during service or within one year of service discharge.  The remaining issue, then, is whether the evidence of record supports a relationship to ctomained water.  

In December 2012, a VA etiological opinion was obtained.  The examiner reviewed the relevant medical records and opined that the disability was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service, to include exposure to contained water at Camp Lejeune.  In support of this opinion, the examiner explained that a review of current medical literuature and several medical studies did not show an association between the water contamination at Camp Lejeune and the development of carcinoma of the parotid gland.  

The Veteran testified at the 2017 Board hearing that a study was conducted on tissue taken from his jaw during surgery.  Records submitted by the Veteran following the Board hearing indicated he was approached in July 2009 by members of the Clinical Research Program within the Department of Head and Neck Surgery to participate in a study called "Establishment of a Prospective Library of Non-mucosal Head and Neck Tissues."  The Veteran was informed of the study plan, potential side effects, risks/benefits/alternate treatment/therapy options, as well as information regarding any possible disclosures of the Veteran's personal health information.  NOthing within this study addresses whether the Veteran's disability was related to water contamination at Camp Lejeune.

Upon review of the record, the Board finds the preponderance of the evidence is against the claim.  The VA examiner in December 2012 rendered a negative opinion, with rationale, opining that the Veteran's disability were not caused by or a result of exposure to contaminated water at Camp Lejeune.  The Board finds that the VA examiner's opinion was based on a review of the record and pertinent medical and scientific literature, and is probative and persuasive on the issue of whether the claimed condition is related to active service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Thus, the Board accords significant probative value to this opinion.  

The Veteran has asserted that his cancer is related to exposure to contaminated water during his service at Camp Lejeune. However, the Veteran is not competent to report that his current disorder is related to exposure to contaminated water in service.  Particularly where the matter of the health effects of contaminated water at Camp Lejeune are the subject of scientific studies, the Board finds that the question of the relationship of cancer of the lymph nodes and water contamination is far outside the realm of lay expertise as it is not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board notes that the Veteran does not contend that he developed his disability while in service.

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for undifferentiated carcinoma of the parotid gland is denied.


REMAND

Regarding the claim for heart disease, remand is required for an examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Exposure to Camp Lejeune contaminated waters has bee nconceded.  A diagnosis of coronary artery disease was made at least as early as 1999 was made.  The Veteran asserts that the two are related.  As such, the Veteran should be afforded a VA examination prior to adjudication of this appeal.

Regarding the Veteran's claim for a compensable disability rating for hearing loss, a remand is required for a current VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran most recently underwent a VA hearing loss examination in June 2013, over four years ago.  At the September 2017 Board hearing, the Veteran reported his hearing loss had worsened.  A current examination shall thus be conducted.

Furthermore, regarding the Veteran's claim for entitlement to service connection for tinnitus, remand is required for an etiological opinion.  Although 2012 VA examination was conducatd that addressed direct service connetion, no opinion was provided regarding whether the disorder is realted to the service-connected hearing loss.  



the medical evidence of record does not include any opinion as to the relationship, if any, between the Veteran's service-connected bilateral hearing loss and his tinnitus, the Board finds that it would not be unreasonable to request a medical opinion.  Therefore, on remand, an opinion must be obtained addressing whether the Veteran's tinnitus was proximately due to or aggravated by his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his heart disease.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current skin disability had its onset in service, is related to his conceded Camp Lejeune Contaminated Water exposure, or is otherwise the result of a disease or injury in service.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records, and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The VA examiner must provide a comprehensive report with consideration given to all evidence of record, including the Veteran's reports of in-service exposures including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his hearing loss. The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.  An explanation for all opinions expressed must be provided. 

The appropriate Disability Benefits Questionnaire (DBQ) must be utilized.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by hearing disability in the report.

The examiner is also asked to opine on whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was proximately due to or aggravated by his service-connected bilateral hearing loss?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's service-connected hearing loss has aggravated his tinnitus, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The examiner is advised that the Veteran's service treatment records are fire-related and that there is no separation examination or other service treatment records available for review.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his hearing impairment and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the hearing loss disability over time.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


